ON THE MERITS,
DTjFOUR, J.
This is an appeal from a judgment ordering the cancellation and erasure from the records of the Recorder of Mortgages of the inscription of notice of pendency of this suit.
This inscription was recorded at the instance of the defendant and this rule to erase was made after a final judgment recognizing the plaintiff as owner of the real estate in controversy.
There is no reconventional demand in the answer, the defendants prayer being merely for dismissal of plaintiff’s suit and the quashing of a writ of sequestration.
Act 22 of 1904, respecting notice of pendency of the action in regard to immovable property and providing for the registration of such notice, grants the right to record the notice to plaintiff in suit alone and not to the defendant. It is intended for the protection of the former’s claims by giving notice to third persons of the pendency of a suit to enforce them.
An inscription of such notice by defendant is without warrant and legal effect and its cancellation may be demanded by plaintiff.
Judgment affirmed.
January 22nd, 1912.